  Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.1 Filed 03/27/20 Page 1 of 35



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN


                                                                Case No.


 DAVID ORR, Individually and on Behalf of All
 Others Similarly Situated,                                     CLASS ACTION COMPLAINT
                                                                FOR VIOLATIONS OF THE
                        Plaintiff,                              FEDERAL SECURITIES LAWS

              v.

 STERLING BANCORP, INC.; GARY JUDD,                             JURY TRIAL DEMANDED
 THOMAS LOPP; MICHAEL
 MONTEMAYOR; BARRY ALLEN; JON
 FOX; SETH MELTZER; SANDRA
 SELIGMAN; PETER SINATRA; BENJAMIN
 WINEMAN; LYLE WOLBERG; PIPER
 SANDLER COMPANIES AND AMERICAN
 CAPITAL PARTNERS, LLC

                        Defendants.




                                         INTRODUCTION

       Plaintiff David Orr (“Plaintiff”), individually and on behalf of all other persons similarly situated,

by his undersigned attorneys, alleges upon personal knowledge as to himself and his own acts, and

upon information and belief as to all other matters, based on the investigation conducted by and

through Plaintiff’s attorneys, which included, among other things, a review of the public documents

and announcements issued by Sterling Bancorp, Inc. (“Sterling” or the “Company”), filings with

the U.S. Securities and Exchange Commission (“SEC”), wire and press releases published by and

regarding the Company, securities analysts’ reports and advisories about the Company, and other

publicly available information.
   Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.2 Filed 03/27/20 Page 2 of 35




                                  NATURE OF THE ACTION

    1. This is a federal class action brought individually and on behalf of all other persons and

entities who purchased or otherwise acquired Sterling common stock from November 17, 2017

through and including March 17, 2020, (the “Class Period”), seeking to recover damages pursuant

to § 10(b) and § 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-

5 promulgated thereunder (the “Class”).

    2. This action also alleges claims under §§ 11, 12(a)(2) and 15 of the Securities Act of 1933

(the “Securities Act”) on behalf of members of the Class that purchased or otherwise acquired

Sterling common stock in or traceable to the Company’s initial public offering, which commenced

on or about November 17, 2017 (the “IPO” or “Offering”). Under the Securities Act, Defendants

are strictly liable for the material misstatements in the Registration Statement and Prospectus

(defined below) and these claims specifically exclude any allegations of knowledge or scienter. The

Securities Act claims also expressly exclude and disclaim any allegation that could be construed as

alleging fraud or intentional or reckless misconduct.

    3. Sterling is the unitary thrift holding company of Sterling Bank and Trust F.S.B., founded in

1984. The Company is headquartered in Southfield, Michigan with its primary branch operations

in the San Francisco Bay Area and Greater Los Angeles. The Company specializes in residential

mortgages but offers a broad suite of products. The vast majority of the Company’s loans are to

customers in California.

    4. Throughout the Class Period, the Company’s largest lending product was its Advantage

Loan Program. As of September 2019, the Advantage Loan Program constituted more than four-

fifths of its residential loan portfolio, and two-thirds of total loans. The Advantage Loan Program is

a lower-documentation, higher-down-payment mortgage.

                                                  2
   Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.3 Filed 03/27/20 Page 3 of 35



    5. On October 19, 2017, Sterling filed its initial registration statement on Form S-1 with the

SEC attempting to register its shares for its IPO. The Company ultimately filed three amendments

to its Registration Statement, the last one being on November 13, 2017. Sterling filed its prospectus

with the SEC on Form 424B4 (“Prospectus”) on November 17, 2017.               These documents are

collectively referred to herein as the “Registration Statement.”

    6. On Friday, November 17, 2017 the Company commenced its IPO through which fifteen

million shares of common stock were offered at a price of $12.00 per share, including 7,692,308

shares of common stock sold by the Company and 7,307,692 shares sold by selling shareholders.

The underwriters exercised their overallotment option of an additional 2,250,000 shares from the

selling shareholders, the sales of which were completed on December 4, 2017. The total IPO size,

including the overallotment, was 17,250,000 shares for total proceeds of $207 million, including

9,557,692 shares sold by the selling shareholders for proceeds of $114,692,304. The selling

shareholders are members of the Seligman family who founded the Bank (the “Founding Family”),

who held the shares individually or through trusts.        Sandler O’Neill & Partners, L.P., the

predecessor to Piper Sandler Companies, acted as the lead underwriter.            American Capital

Partners, LLC also acted as an underwriter

    7. During the Class Period and in connection with the Company’s IPO, the Defendants made

untrue statements and omitted facts necessary to make the statements that were misleading and

failed to disclose material facts concerning, inter alia, the Company’s loan underwriting, risk

management and internal controls, including repeatedly touting its strict underwriting, asset quality

and the Advantage Loan Program.

    8. Then, on June 21, 2019, after the market closed, Sterling filed a Form 8-K revealing that it

had entered into an agreement with the Office of the Comptroller of the Currency (“OCC”) to

enhance its anti-money laundering and Bank Secrecy Act compliance. Specifically, the 8-K

                                                  3
   Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.4 Filed 03/27/20 Page 4 of 35



disclosed:

               On June 18, 2019, Sterling Bank and Trust, FSB, Southfield, Michigan
               (the “Bank”), a wholly-owned subsidiary of Sterling Bancorp, Inc. (the
               “Company”) and the Office of the Comptroller of the Currency (the
               “OCC”) entered into a formal agreement (the “Agreement”) relating
               primarily to certain aspects of the Bank’s Bank Secrecy Act/Anti-
               Money Laundering (“BSA/AML”) compliance program.

               The Agreement generally requires that the Bank enhance its policies and
               procedures to ensure compliance with BSA/AML laws and regulations.
               The Bank will establish a Compliance Committee to monitor and assure
               compliance with the Agreement, oversee the completion of an
               independent review of account and transaction activity to be conducted
               by a third party vendor, and engage a third party to conduct a model
               validation for its BSA/AML monitoring software.


    9. However, the Company attempted to temper this news, stating that, inter alia, it did not

believe that the agreement would have any material impact on its performance metrics.

    10.        Also after the market closed on June 21, 2019, the Company filed another 8-K

announcing that director Jon Fox (“Fox”) was resigning from the Board of Directors (the “Board”).

Fox had served as a Director for the Company since 1997 and was a member of the Audit and Risk

Management Committee. Again, the Company attempted to temper the news, stating, that “Fox’s

retirement and resignation was not due to any disagreement on any matter relating to the Company’s

operations, policies or practices.”

    11.        Upon this news, including the attempts to minimize it, Sterling’s stock price

dropped $0.16, or 1.59%, from a close of $10.06 on Friday, June 21, 2019 to a close of $9.90 on

Monday, June 24, 2019.

    12.        Thereafter, on December 9, 2019, Sterling filed a Form 8-K revealing it was

suspending its Advantage Loan Program due to an internal review of documentation on past loans.

Specifically, the Company disclosed:

               On December 9, 2019, Sterling Bank and Trust, FSB, Southfield,
                                                 4
   Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.5 Filed 03/27/20 Page 5 of 35



               Michigan (the “Bank”), a wholly-owned subsidiary of Sterling
               Bancorp, Inc. (the “Company”) voluntarily and temporarily suspended
               its Advantage Loan program in connection with an ongoing internal
               review of the program’s documentation procedures. Management
               believes it is prudent to temporarily halt the program as it continues
               to audit documentation on past loans and puts in place additional
               systems and controls to ensure the Bank’s policies and procedures are
               followed on loans originated under the program. It is the Company’s
               intention to resume the Advantage Loan Program as soon as
               management is confident its stated policies and procedures are being
               followed. However, it is presently difficult to estimate how long this
               suspension might last. The Advantage Loan Program is a material
               component of the Bank’s total loan originations.

    13.        Upon this news, Sterling shares fell from a close of $9.45 on Friday December 6,

2019 to a close of $7.29 on Monday December 9, 2019, a decline of $2.16 or 22.86%, on heavy

volume.

    14.        Unfortunately for the investors, the bad news was far from being over. On March

6, 2020, Sterling filed a Form 8-K disclosing the preliminary results of the investigation of its

Special Committee, which found that Sterling’s employees engaged in misconduct in connection

with the Company’s loan origination process, including its income verification and documentation

practices. As a result, Sterling announced it was shutting down the Advantage Loan program. In

the same Form 8-K, the Company also informed investors that it has received a grand jury subpoenas

from the U.S. Department of Justice, relating to the Company’s residential lending practices.

    15.        On this news, the price of Sterling’s shares declined from $6.67 on Friday, March 6,

2020 to a close of $4.88 on Monday, March 9, 2020, a decline of $1.79, or 26.84%, on heavy trading

volume.

    16.        Then, on March 17, 2020, Sterling notified the SEC that it would delay the filing of

its Annual Report to allow time to complete additional review of the processes (and write-offs

relating to the suspension and termination of the Bank’s Advantage Loan program) and an ongoing

internal review under the supervision of the Special Committee.
                                                 5
   Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.6 Filed 03/27/20 Page 6 of 35



    17.        On this news, the price of Sterling shares declined from a close of $4.54 on Tuesday,

March 17, 2020 to a close of $2.94 on Wednesday, March 18, 2020, a decline of $1.83, or 35%, on

heavy trading volume.



                                  JURISDICTION AND VENUE

    18.        The claims alleged herein arise under §§ 10(b) and 20(a) of the Exchange Act,

15 U.S.C. § 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5),

and arise under §§ 11, 12(a)(2) and 15 of the Securities Act, 15 U.S.C. §§ 77k, 77l(a)(2) and 77o,

and the rules and regulations of the SEC promulgated thereunder.

    19.         This Court has jurisdiction over the subject matter of this action pursuant to § 27 of

the Exchange Act, 15 U.S.C. § 78aa, § 22(a) of the Securities Act, 15 U.S.C. § 77v(a), and

28 U.S.C. § 1331.

    20.         Venue is proper in this District pursuant to § 27 of the Exchange Act, 15 U.S.C.

§ 78aa, § 22(a) of the Securities Act, 15 U.S.C. § 77v(a), and 28 U.S.C. § 1391(b), as a substantial

part of the acts events or omissions giving rise to the claims pleaded herein occurred in this District

and Sterling maintains its principal places of business in this District.

    21.        In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the United States mail service, interstate telephone communications and the facilities of the

NASDAQ.

                                              PARTIES

    22.        Plaintiff David Orr purchased shares of Sterling common stock pursuant to or

traceable to the IPO, as set forth in the accompanying certification, which is incorporated by

reference herein, and has been damaged thereby.
                                                    6
  Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.7 Filed 03/27/20 Page 7 of 35



    23.       Defendant Sterling is headquartered in Southfield, Michigan with its primary

branch operations in the San Francisco Bay Area and Greater Los Angeles and an emerging

presence in New York and Seattle. The Company specializes in residential mortgages but offers a

broad suite of products and services to individuals, professionals, businesses and commercial

customers. The vast majority of the Company’s loans are to individuals and businesses in

California. Sterling stock trades under the symbol “SBT” on the NASDAQ.

Officer Defendants

    24.       Defendant Gary Judd (“Judd”) served as the Chairman of the Company’s Board

and Chief Executive Officer from August 2008 to October 17, 2019. Judd signed the Company’s

Registration Statement, Annual Report on Form 10-K for the full year ending December 31, 2017

and filed on March 28, 2018 (“2017 10-K”) and the Annual Report on Form 10-K for the full year

ending December 31, 2018 and filed on March 18, 2019 (“2018 10-K”).

    25.       Defendant Thomas Lopp (“Lopp”) is the Chairman of the Company’s Board, Chief

Executive Officer, and President. Lopp was appointed Chairman of the Board and Chief Executive

Officer in November 2019, succeeding Defendant Judd in those roles when Judd resigned. Lopp

has served as President since December 2016, served as Chief Operating Officer from September

2009 to November 2019, and served as Chief Financial Officer and Treasurer from 2002 to

November 2019. Lopp has served the Company since 1997. In 2015, Lopp assumed additional

responsibility as the executive in charge of the Bank’s Southern California expansion. Lopp signed

the Company’s Registration Statement, 2017 10-K, Quarterly Report on Form 10-Q for the period

ending March 31, 2018 (the first quarter of 2018 or “1Q 2018”) and filed on May 14, 2018 (“1Q

2018 10-Q”), Quarterly Report on Form 10-Q for the period ending June 30, 2018 (the second

quarter of 2018 or “2Q 2018”) and filed on August 13, 2018 (“2Q 2018 10-Q”), Quarterly Report

on Form 10-Q for the period ending September 30, 2018 (the third quarter of 2018 or “3Q 2018”)
                                                7
   Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.8 Filed 03/27/20 Page 8 of 35



and filed on November 13, 2018 (“3Q 2018 10-Q”), 2018 10-K, Quarter Report on Form 10-Q

for the period ending March 31, 2019 (the first quarter of 2019 or “1Q 2019”) and filed on May

9, 2019 (“1Q 2019 10-Q”), Quarter Report on Form 10-Q for the period ending June 30, 2019 (the

second quarter of 2019 or “2Q 2019”) and filed on August 9, 2019 (“2Q 2019 10-Q”), Quarter Report

on Form 10-Q for the period ending September 30, 2019 (the third quarter of 2019 or “3Q 2019”)

and filed on November 8, 2019 (“3Q 2019 10-Q”).

    26.        Defendant Michael Montemayor (“Montemayor”) has served as the President of

Commercial and Retail Banking and the Chief Lending Officer since 2006.

    27.        Defendants Judd, Lopp and Montemayor are collectively referred herein as “Officer

Defendants.”

    28.        The Officer Defendants, because of their positions with the Company, controlled

and/or possessed the authority to control the contents of its reports, press releases and presentations

to securities analysts and through them, to the investing public. By reason of their management

positions and their ability to make public statements in the name of Sterling, the Officer Defendants

were and are controlling persons, and had the power and influence to cause (and did cause) Sterling

to engage in the conduct complained of herein.

Director Defendants

    29.        Defendant Barry Allen (“Allen”) is a Director of the Company’s Board. Allen was

appointed Director in January 1998. Allen signed the Company’s Registration Statement.

    30.        Defendant Jon Fox (“Fox”) is a Director of the Company’s Board.               Fox was

appointed Director in 1997 and resigned on June 21, 2019. Fox signed the Company’s Registration

Statement.

    31.        Defendant Seth Meltzer (“Meltzer”) is a Director of the Company’s Board. Meltzer

was appointed Director in January 2000. Meltzer signed the Company’s Registration Statement.
                                                   8
   Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.9 Filed 03/27/20 Page 9 of 35



    32.        Defendant Sandra Seligman (“Seligman”) is a Director of the Company’s Board.

Seligman was appointed Director in January 1984. Seligman signed the Company’s Registration

Statement.

    33.        Defendant Peter Sinatra (“Sinatra”) is a Director of the Company’s Board. Sinatra

was appointed Director in January 2008. Sinatra signed the Company’s Registration Statement.

    34.        Defendant Benjamin Wineman (“Wineman”) is a Director of the Company’s

Board. Wineman was appointed Director in January 2013. Wineman signed the Company’s

Registration Statement.

    35.        Defendant Lyle Wolberg (“Wolberg”) is a Director of the Company’s Board.

Wolberg was appointed Director in August 2017. Wolberg signed the Company’s Registration

Statement.

    36.        Defendants Allen, Fox, Meltzer, Seligman, Sinatra, Wineman and Wolberg are

collectively referred to herein as the “Director Defendants.”

Underwriter Defendants

    37.        Sandler O’Neill & Partners, L.P., the predecessor to Defendant Piper Sandler

Companies (“Sandler”), was the lead book-running manager and underwriter of the Company’s

IPO. Sandler assisted in the preparation and dissemination of the Registration Statement. As an

underwriter of the Offering, Sandler was responsible for ensuring the truthfulness and accuracy of

the statements contained in or incorporated by reference into the Registration Statement. Sandler

maintains its headquarters in Minneapolis, Minnesota.

    38.        Defendant American Capital Partners, LLC (“American Capital”) also served as an

underwriter. As an underwriter of the Offering, American Capital was responsible for ensuring the

truthfulness and accuracy of the statements contained in or incorporated by reference into the

Registration Statement. American Capital maintains its headquarters in Hauppauge, New York.
                                                  9
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.10 Filed 03/27/20 Page 10 of 35



     39.       Defendants Sandler and American Capital are collectively referred to herein as the

“Underwriter Defendants.”

     40.       The Officer Defendants, the Director Defendants and the Underwriter Defendants

are collectively referred to herein as “Defendants.”



                                CLASS ACTION ALLEGATIONS

     41.       Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and (b)(3) on behalf of all those who purchased or otherwise acquired Sterling

common stock from November 17, 2017 through and including March 17, 2020. This action also

alleges claims on behalf of members of the Class that purchased or otherwise acquired Sterling

common stock in or traceable to the Company’s IPO. Excluded from the Class are Defendants

herein, members of the immediate family of each of the Defendants, any person, firm, trust,

corporation, officer, director or other individual or entity in which any Defendant has a controlling

interest or which is related to or affiliated with any of the Defendants, including trusts associated

with members of the Founding Family, including the selling shareholders, and the legal

representatives, agents, affiliates, heirs, successors-in-interest or assigns of any such excluded party.

     42.       The members of the Class are located in geographically diverse areas and are so

numerous that joinder of all members is impracticable. During the IPO, 17,250,000 shares of

Sterling common stock were sold. Throughout the Class Period, Sterling securities were actively

traded on NASDAQ. Although the exact number of Class members is unknown at this time and can

only be ascertained through appropriate discovery, Plaintiff believes there are thousands of members

of the Class who traded the Company’s common stock during the Class Period.

     43.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions affecting solely individual members of the Class. Among the
                                                   10
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.11 Filed 03/27/20 Page 11 of 35



questions of law and fact common to the Class are:

                (a)      Whether Defendants violated federal securities laws;

                (b)      Whether the Registration Statement issued by Defendants in connection

                with the IPO omitted or misrepresented material facts;

                (c)      Whether statements made by Defendants to the investing public during the

                Class Period misrepresented material facts;

                (d)     Whether Sterling and the Officer Defendants acted knowingly or recklessly

        in issuing false and misleading financial statements;

                (e)      Whether the prices of Sterling securities during the Class Period were

                artificially inflated because of the Defendants’ conduct complained of herein; and

                (f)      Whether the members of the Class have sustained damages and, if so, the

                proper measure of damages.

     44.        Plaintiff’s claims are typical of the claims of the members of the Class as Plaintiff

and members of the Class sustained damages arising out of Defendants’ wrongful conduct in

violation of federal laws as complained of herein.

     45.        Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to, or in conflict with, those of the Class.

     46.        A class action is superior to alternative methods for the fair and efficient

adjudication of this controversy since joinder of all members of this Class is impracticable.

Furthermore, because the damages suffered by individual Class members may be relatively small,

the expense and burden of individual litigation make it impossible for the Class members

individually to redress the wrongs done to them. There will be no difficulty in the management of

this action as a class action.

                                                   11
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.12 Filed 03/27/20 Page 12 of 35



    47.         Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

                 (a)     Defendants made public misrepresentations or failed to disclose material

          facts during the Class Period;

                 (b)     The omissions and misrepresentations were material; (c) Sterling

                 securities are traded in an efficient market;

                 (d)     The Company’s shares were liquid and traded with moderate to heavy

          volume during the Class Period;

                 (e)     The Company traded on NASDAQ and was covered by multiple analysts;

                 (f)     The misrepresentations and omissions alleged would tend to induce a

          reasonable investor to misjudge the value of the Company’s securities; and

                 (g)     Plaintiff and members of the Class purchased, acquired and/or sold Sterling

          securities between the time the Defendants failed to disclose or misrepresented material

          facts and the time the true facts were disclosed, without knowledge of the omitted or

          misrepresented facts.

    48.         Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

                                   FACTUAL ALLEGATIONS

 Background

    49.         Sterling is the unitary thrift holding company of Sterling Bank and Trust F.S.B.,

founded in 1984. The Company is headquartered in Southfield, Michigan with its primary branch

operations in the San Francisco Bay Area and Greater Los Angeles and an emerging presence in

New York and Seattle. The Company specializes in residential mortgages but offers a broad suite

of products and services to individuals, professionals, businesses and commercial customers.
                                                  12
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.13 Filed 03/27/20 Page 13 of 35



    50.        During the Class Period, the Advantage Loan Program was the Company’s largest

lending product. As of September, 2019 the Advantage Loan Program constituted more than four-

fifths of its residential loan portfolio, and two-thirds of total loans. The Advantage Loan Program

is a lower-documentation, higher-down-payment mortgage which allows applicants to use

nonstandard forms of documentation, such as a letter from an employer or a monthly bank

statement.

The Initial Public Offering

    51.        On October 19, 2017, Sterling filed a Registration Statement on Form S-1. Sandler

was identified as the underwriter of the IPO.

    52.        On October 31, 2017, Sterling filed Amendment No. 1 to Form S-1 with the SEC.

Sandler was identified as the underwriter of the IPO.

    53.        On November 7, 2017, Sterling filed Amendment No. 2 to Form S-1 with the SEC.

Sandler was identified as the underwriter of the IPO.

    54.        On November 13, 2017, Sterling filed Amendment No. 3 to Form S-1 with the SEC.

Sandler was identified as underwriter of the IPO.

    55.        On November 16, 2017, the Registration Statement was declared effective by the

SEC.

    56.        On November 17, 2017, Sterling filed the Prospectus Form 424B4 (the

“Prospectus”), which is part of the Registration Statement, with the SEC. American Capital was

identified as an additional underwriter of the IPO.

    57.        On Friday, November 17, 2017, Sterling commenced its IPO of 15,000,000 shares

of common stock at a price of $12.00 per share, including 7,692,308 shares of common stock sold

by the Company and 7,307,692 shares sold by selling shareholders. The underwriters exercised

their overallotment option of an additional 2,250,000 shares from the selling shareholders, the sales
                                                 13
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.14 Filed 03/27/20 Page 14 of 35



of which were completed on December 4, 2017. The total offering size, including the overallotment,

was 17,250,000 shares for proceeds of $207 million.

       58.    The selling shareholders include director Meltzer who is a member of the Founding

Family. The remaining selling shareholders are trusts related to directors Meltzer and Seligman

(who is also a member of the Founding Family) and other members of the Founding Family. In

total, these selling shareholders sold 9,557,692 shares for proceeds of $114,692,304 through the

IPO.



         FALSE AND MISLEADING STATEMENTS DURING THE CLASS PERIOD

       59.    The Registration Statement, including the November 17, 2017 Prospectus, signed

by Judd, Lopp and the Director Defendants stated:

              We have a large and growing portfolio of adjustable rate residential
              mortgage loans. We manage residential credit risks through a financial
              documentation process and programs with low loan to value ratios,
              which averaged 62% across our residential portfolio as of September
              30, 2017. Our risk management includes disciplined documentation
              of ability to repay, liquidity analysis and face-to-face customer
              interaction.

                                                ***

              We believe our significant growth has not come at the expense of asset
              quality. We have historically been able to focus on long-term returns
              and remain committed to responsible growth. We also believe our
              strong sales team, disciplined underwriting and culture of cost
              management have driven consistent earnings and exemplary net interest
              margins, efficiency metrics and shareholder returns.

                                                ***

              We have established a culture that places credit responsibility with
              individual loan officers and management and does not rely solely on a
              loan committee and institutional experience to remain disciplined in our
              underwriting.

                                                ***

                                                14
Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.15 Filed 03/27/20 Page 15 of 35




          We believe the success of our products is the result of our focus on the
          markets we serve, our understanding of customer needs, our
          management of product criteria, and our disciplined underwriting of the
          type of loans we make.


  60.     On March 28, 2018, Sterling filed its 2017 10-K which stated:

          We have a large and growing portfolio of adjustable rate residential
          mortgage loans. In our key residential loan program, we manage
          residential credit risks through a financial documentation process and
          programs with low loan to value ratios. Our risk management includes
          disciplined documentation of ability to repay, liquidity analysis and
          face-to-face customer interaction.

                                            ***

          Among our significant products is our Advantage Loan program, which
          consists of one, three, five, or seven-year adjustable rate mortgages
          with a minimum 35% down payment requirement. We offer this product
          to underserved home buyers who have good credit, but may have
          limited credit history. Our Advantage Loan program constituted 77%
          of our residential loan portfolio as of December 31, 2017.

                                            ***

          We have a loan approval process through which we require not only
          financial and other information from our borrowers, but our loan
          officers are required to meet face-to-face with each of our borrowers in
          our Advantage program and produce a narrative documentation
          recommending the loan.

                                            ***

          Our board of directors and management team have created a risk-
          conscious culture that is focused on quality growth, which includes
          infrastructure capable of addressing the evolving risks we face, as well
          as the changing regulatory and compliance landscape. Our risk
          management approach employs comprehensive policies and processes
          to establish robust governance and emphasizes personal ownership and
          accountability for risk with our employees. We believe a disciplined and
          conservative underwriting approach has been the key to our strong
          asset quality.
                                            ***

          We believe growth should not come at the expense of asset quality. We
                                            15
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.16 Filed 03/27/20 Page 16 of 35



               have historically been able to focus on long-term returns and remain
               committed to responsible growth. We also believe our strong sales team,
               disciplined underwriting and culture of cost management have driven
               consistent earnings and exemplary net interest margins, efficiency
               metrics and shareholder.


     61.       On July 30, 2018, the Company held its 2Q 2018 Earnings Call. During call, Judd

stated:

               Sterling remains committed to executing on our strategy to expand our
               franchise through high-touch customer relationships that results in
               strong loan production and a high percentage of core deposits.
               Combined with our strong credit culture and highly efficient back
               office operations, this should continue to drive exceptional returns for
               our shareholders.

     62.       On October 29, 2018 the Company conducted its 3Q 2018 Earnings Call. During

the call, Lopp stated, “We delivered another strong quarter, driven by continued loan growth, a

stable net interest margin, excellent credit quality and disciplined expense management.”

     63.       During the 3Q 2018 Earnings Call, Montemayor stated, “We have a highly

responsive and efficient underwriting process for residential mortgages which often enables us to

close loans in half the time it takes our competition.”

     64.       On March 18, 2019, the Company filed its 2018 10-K. The 2018 10-K stated:

               We have a large and growing portfolio of adjustable rate residential
               mortgage loans. In our key residential loan program, we manage
               residential credit risks through a financial documentation process and
               programs with low loan to value ratios. Our risk management includes
               a thorough review of ability to repay, liquidity analysis and face-to-
               face customer interaction.

                                                  ***

               We believe growth should not come at the expense of asset quality. We
               have historically been able to focus on long-term returns and remain
               committed to responsible growth. We also believe our strong sales team,
               disciplined underwriting and culture of cost management have driven
               consistent earnings and exemplary net interest margins, efficiency
               metrics and shareholder returns.
                                                  16
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.17 Filed 03/27/20 Page 17 of 35




                                                 ***

               Among our significant products is our Advantage Loan program, which
               consists of one, three, five, or seven-year adjustable rate mortgages
               with a minimum 35% down payment requirement. We offer this
               product to underserved home buyers who have good credit, but may
               have limited credit history. Our Advantage Loan program constituted
               80% of our residential loan portfolio as of December 31, 2018.

                                                 ***

               We have a loan approval process through which we require not only
               financial and other information from our borrowers, but our loan
               officers are required to meet face-to-face with each of our borrowers
               in our Advantage program and produce a narrative documentation
               recommending the loan.

                                                 ***

               Our board of directors and management team have created a risk-
               conscious culture that is focused on quality growth, which includes
               infrastructure capable of addressing the evolving risks we face, as well
               as the changing regulatory and compliance landscape. Our risk
               management approach employs comprehensive policies and processes
               to establish robust governance and emphasizes personal ownership and
               accountability for risk with our employees. We believe a disciplined and
               conservative underwriting approach has been the key to our strong
               asset quality.

    65.        On April 29, 2019, the Company held its 1Q 2019 Earnings Call. During the call,

Lopp stated, “We have an excellent credit history. In fact, the last residential mortgage charge-off

on a non-legacy loan we originated was in January of ‘12 and the last commercial charge-off was

in December of that year.”

                         THE TRUTH BEGINS TO EMERGE AS
                   DEFENDANTS CONTINUE TO MISLEAD THE MARKET

    66.        On June 21, 2019, after the market closed, Sterling filed a Form 8-K signed by Lopp

disclosing that it had entered into an agreement with the OCC to enhance its anti-money laundering

and Bank Secrecy Act compliance. Specifically, the Form 8-K disclosed:

                                                 17
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.18 Filed 03/27/20 Page 18 of 35



               On June 18, 2019, Sterling Bank and Trust, FSB, Southfield, Michigan
               (the “Bank”), a wholly-owned subsidiary of Sterling Bancorp, Inc. (the
               “Company”) and the Office of the Comptroller of the Currency (the
               “OCC”) entered into a formal agreement (the “Agreement”) relating
               primarily to certain aspects of the Bank’s Bank Secrecy Act/Anti-
               Money Laundering (“BSA/AML”) compliance program.

               The Agreement generally requires that the Bank enhance its policies and
               procedures to ensure compliance with BSA/AML laws and regulations.
               The Bank will establish a Compliance Committee to monitor and assure
               compliance with the Agreement, oversee the completion of an
               independent review of account and transaction activity to be conducted
               by a third party vendor, and engage a third party to conduct a model
               validation for its BSA/AML monitoring software.


    67.        In this June 21, 2019 8-K, the Company attempted to temper this news, stating that

the “Company does not believe that the Agreement will have any material impact on its

performance metrics, the payment of dividends, or the current share repurchase program.”

    68.        Also on June 21, 2019, after the market closed, Sterling filed a second Form 8-K

signed by Lopp which disclosed that director Fox, who served on the Audit and Risk Management

Committee, had resigned from Sterling’s Board, effective immediately. He was replaced by Tom

Minielly, who would also serve on the Audit and Risk Management Committee (only to resign six

months later on December 19, 2019). Again, the Company tried to temper the news, further stating

in the 8-K, “Mr. Fox’s retirement and resignation was not due to any disagreement on any matter

relating to the Company’s operations, policies or practices.”

    69.        Upon this news, including the attempts to minimize it, the Company’s stock price

dropped $0.16, or 1.59%, from a close of $10.06 on Friday, June 21, 2019 to a close of $9.90 on

Monday, June 24, 2019.

    70.        On October 17, 2019, after the market closed, the Company issued a press release

announcing that CEO Judd was retiring after over eleven years of service with the Company.

    71.        On October 28, 2019, the Company held its 3Q 2019 Earnings Call. During the
                                                 18
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.19 Filed 03/27/20 Page 19 of 35



call, Judd stated:

                We remain optimistic in our outlook as we end the year. We are
                focused on converting our healthy loan pipeline into closed loans,
                while maintaining solid credit quality and reducing deposit costs.
                During the fourth quarter, we expect to resume our loan growth and
                achieved NIM stability, which should translate into continued strong
                returns for our shareholders.


     72.        Then, on December 9, 2019, the Company filed a Form 8-K disclosing that it was

suspending its Advantage Loan Program due to an internal review of documentation on past loans.

Specifically, the Form 8-K disclosed:

                On December 9, 2019, Sterling Bank and Trust, FSB, Southfield,
                Michigan (the “Bank”), a wholly-owned subsidiary of Sterling
                Bancorp, Inc. (the “Company”) voluntarily and temporarily suspended
                its Advantage Loan program in connection with an ongoing internal
                review of the program’s documentation procedures. Management
                believes it is prudent to temporarily halt the program as it continues to
                audit documentation on past loans and puts in place additional systems
                and controls to ensure the Bank’s policies and procedures are followed
                on loans originated under the program. It is the Company’s intention
                to resume the A d v a n t a g e Loan Program as soon as management is
                confident its stated policies and procedures are being followed.
                However, it is presently difficult to estimate how long this suspension
                might last.

                The Advantage Loan Program is a material component of the Bank’s
                total loan originations. While it is difficult to quantify the financial
                impact of the program’s
                temporary suspension, management anticipates a reduced level of near-
                term loan originations, slower overall loan portfolio growth, and less
                loan sales.

                                          ***

                It is too early to assess the level of success that the Company will have
                in replacing the lost loan production volume from the Advantage Loan
                program’s temporary suspension. If the Company is unable to replace
                the lost production in a timely matter, or if a decision is made to alter
                the program, the Company’s results of operations could be materially
                and adversely affected.

     73.        Upon this news, Sterling shares fell from a close of $9.45 on Friday December 6,
                                                  19
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.20 Filed 03/27/20 Page 20 of 35



2019 to a close of $7.29 on Monday December 9, 2019, a decline of $2.16 or 22.86%, on heavy

volume.

    74.        Analyst and industry observers expressed surprise at the news. For example, a

December 9, 2019 Sandler O’Neill & Partners, L.P. report stated:

               The fact Sterling has now suspended the origination of Advantage
               Loans suggests potentially broader issues with internal controls, which
               could include faulty documentation, appraisal issues or other problems
               (management did not disclose any such details). As such, we think it
               heightens the risk of potential regulatory restrictions (product
               offerings, branch expansion, etc.) as well as put-backs of previously
               sold mortgages or other adverse events….given the relative contribution
               of the Advantage Loan program to overall loan volumes, we believe the
               expansion of other categories is unlikely to be a meaningful offset in
               the near term.

               We believe the suspension of the Advantage Loan program will cause
               a material reduction to loan growth and gains on loan sales, partly
               offset by lower loan loss provisions and lower compensation costs.
               Since Advantage Loans also have higher yields relative to many other
               loan types, the suspension may also result in a thinner net interest
               margin.

    75.        On March 6, 2020, Sterling filed a Form 8-K disclosing the preliminary results from

the Special Committee’s internal review, which revealed that certain employees engaged in

misconduct in connection with the origination of loans, including with respect to income verification

and related documentation. More specifically, the Form 8-K disclosed in relevant part:

               Preliminary results from the Special Committee’s internal review
               indicate that certain employees engaged in misconduct in connection
               with the origination of such loans, including with respect to income
               verification and requirements, reliance on third parties, and related
               documentation. The full extent of these issues and their potential
               consequences have yet to be established, and the internal review will
               take further time and effort on the part of the Special Committee and
               outside legal counsel to complete.
               In connection with the internal review, a significant number of
               employees either have been terminated, including the Senior Vice
               President with primary responsibility for, among other things, oversight
               of the Advantage Loan Program in California, or have resigned. The
                                                 20
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.21 Filed 03/27/20 Page 21 of 35



               Company believes that additional terminations and resignations are
               possible, and the Company no longer intends to resume the
               Advantage Loan Program.
               The Bank is currently under formal investigation by the Office of
               the Comptroller of the Currency (the “OCC”) and continues to be
               subject to a publicly-available formal agreement with the OCC, dated
               June 18, 2019, relating to certain aspects of its Bank Secrecy Act/Anti-
               Money Laundering compliance program as well as the Bank’s credit
               administration. The Bank also has received grand jury subpoenas
               from the United States Department of Justice (the “DOJ”)
               requesting the production of documents and information in connection
               with an investigation that appears to be focused on the Bank’s
               residential lending practices and related issues.

    76.        On this news, the price of Sterling shares declined from an open of $6.67 on Friday,

March 6, 2020 to a close of $4.88 on Monday, March 9, 2020, representing a decline of $1.79, or

26.84%, on heavy trading volume.

    77.        On March 17, 2020, the Company notified the SEC that it would delay the filing of

its Annual Report to allow time needed to complete (i) additional review and procedures relating to

the suspension and termination of the Bank’s Advantage Loan Program and (ii) an ongoing internal

review relating to the discontinued Advantage Loan Program under the direction of a Special

Committee.

    78.        On this news, the price of Sterling shares declined from a close of $4.54 on Tuesday,

March 17, 2020 to a close of $2.94 on Wednesday, March 18, 2020, representing a decline of $1.83,

or 35%, on heavy trading volume.

    79.        Following Sterling’s failure to timely file its Annual Report due on March 18, 2020,

Nasdaq notified Sterling, via a letter sent to the Company, that it was no longer compliant with

Nasdaq’s continued listing requirements. Sterling disclosed Nasdaq’s letter in a Form 8-K filed on

March 23, 2020.




                                                 21
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.22 Filed 03/27/20 Page 22 of 35



                          ADDITIONAL SCIENTER ALLEGATIONS


    80.        Sterling and the Officer Defendants knew and/or recklessly disregarded the falsity

and misleading nature of the information that they caused to be disseminated to the investing

public. The ongoing fraudulent scheme described herein could not have been perpetrated over a

substantial period of time without the knowledge and complicity of the personnel at the

highestlevel of the Company, including the Officer Defendants.              These Defendants were

motivated to materially misrepresent the true nature of the Company’s business, operations, and

financial affairs to the public and regulators in order to keep the Company’s share price artificially

high.



                              LOSS CAUSATION / ECONOMIC LOSS

    81.        During the Class Period, as detailed herein, Sterling and the Officer Defendants

engaged in a scheme to deceive the market and a course of conduct that artificially inflated the

Company’s common stock price and operated as a fraud or deceit on acquirers of the Company’s

common stock. As detailed above, when the truth about, inter alia, the Company’s underwriting,

risk management and internal controls was revealed, the Company’s common stock declined as the

prior artificial inflation came out of its common stock price. That decline in Sterling’s common stock

price was a direct result of the nature and extent of the fraud finally being revealed to investors and

the market. The timing and magnitude of the common stock price decline negates any inference

that the loss suffered by Plaintiff and other members of the Class was caused by changed market

conditions, macroeconomic or industry factors or Company-specific facts unrelated to the

fraudulent conduct. The economic loss, i.e., damages, suffered by the Plaintiff and other Class

members was a direct result of the fraudulent scheme to artificially inflate the Company’s common


                                                  22
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.23 Filed 03/27/20 Page 23 of 35



stock price and the subsequent significant decline in the value of the Company’s common stock

when the prior misrepresentations and other fraudulent conduct were revealed.

    82.        At all times relevant, Sterling and the Officer Defendants’ materially false and

misleading statements or omissions alleged herein directly or proximately caused the damages

suffered by the Plaintiff and other Class members. Those statements were materially false and

misleading because they failed to disclose a true and accurate picture of Sterling’s business

operations and financial condition, as alleged herein. Throughout the Class Period, these defendants

publicly issued materially false and misleading statements and omitted material facts necessary to

make the statements not false or misleading, causing Sterling’s common stock price to be artificially

inflated. Plaintiff and other Class members purchased Sterling’s common stock at those artificially

inflated prices, causing them to suffer the damages complained of herein.



                                       NO SAFE HARBOR

    83.        The statutory safe harbor under the Private Securities Litigation Reform Act of

1995, which applies to forward-looking statements under certain circumstances, does not apply to

any of the allegedly false and misleading statements pled in this complaint. The statements alleged

to be false and misleading herein all relate to then-existing facts and conditions. In addition, to

the extent certain of the statements alleged to be false may be characterized as forward-looking,

they were not adequately identified as “forward-looking statements” when made, and there were no

meaningful cautionary statements identifying important factors that could cause actual results to

differ materially from those in the purportedly forward-looking statements. Alternatively, to the

extent that the statutory safe harbor is intended to apply to any forward-looking statements pleaded

herein, Defendants are liable for those false forward-looking statements because, at the time each

of those forward-looking statements was made, the particular speaker had actual knowledge that the
                                                 23
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.24 Filed 03/27/20 Page 24 of 35



particular forward-looking statement was materially false or misleading, and/or the forward-looking

statement was authorized and/or approved by an executive officer of Sterling who knew that those

statements were false, misleading or omitted necessary information when they were made.

                                           COUNT I
  Violations of Section 10(b) of the Exchange Act And Rule 10b-5 Promulgated Thereunder
                         (Against Sterling and the Officer Defendants)

     84.        Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

     85.        This Count is asserted against Sterling and the Officer Defendants and is based

upon § 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by

the SEC.

     86.        Pursuant to the above plan, scheme, conspiracy and course of conduct, each of these

defendants participated directly or indirectly in the preparation and/or issuance of the quarterly and

annual reports, SEC filings, press releases and other statements and documents described above,

including statements made to securities analysts and the media that were designed to influence the

market for the Company’s securities. Such reports, filings, releases and statements were materially

false and misleading in that they failed to disclose material adverse information and misrepresented

the truth about the Company’s finances and business prospects.

     87.        By virtue of their positions at the Company, the Officer Defendants had actual

knowledge of the materially false and misleading statements and material omissions alleged herein

and intended thereby to deceive Plaintiff and the other members of the Class, or, in the alternative,

these defendants acted with reckless disregard for the truth in that they failed or refused to ascertain

and disclose such facts as would reveal the materially false and misleading nature of the statements

made, although such facts were readily available to these defendants. Said acts and omissions of

these defendants were committed willfully or with reckless disregard for the truth. In addition,
                                                   24
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.25 Filed 03/27/20 Page 25 of 35



each defendant knew or recklessly disregarded that material facts were being misrepresented or

omitted as described above.

    88.        Information showing that these defendants acted knowingly or with reckless

disregard for the truth is within these defendants’ knowledge and control. As the senior managers

and/or directors of the Company, the Officer Defendants each had knowledge of the details of the

Company’s internal affairs.

    89.        The Officer Defendants are liable both directly and indirectly for the wrongs

complained of herein. Because of their positions of control and authority, the Officer Defendants

were able to and did, directly or indirectly, control the content of the statements of the Company.

As officers and/or directors of a publicly-held company, the Officer Defendants had a duty to

disseminate timely, accurate and truthful information with respect to the Company’s businesses,

operations, future financial condition and future prospects. As a result of the dissemination of the

aforementioned false and misleading reports, releases and public statements, the market price of the

Company’s securities was artificially inflated throughout the Class Period. In ignorance of the

adverse facts concerning the Company’s business and financial condition which were concealed by

these defendants, Plaintiff and the other members of the Class purchased or otherwise acquired the

Company’s securities at artificially inflated prices and relied upon the price of the securities, the

integrity of the market for the securities and/or upon statements disseminated by these defendants,

and were damaged thereby.

    90.        During the Class Period, the Company’s securities were traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which these defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of the Company’s securities at prices artificially inflated by these defendants’ wrongful conduct.

                                                 25
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.26 Filed 03/27/20 Page 26 of 35



Had Plaintiff and the other members of the Class known the truth, they would not have purchased

or otherwise acquired said securities or would not have purchased or otherwise acquired them at the

inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the

Class, the true value of the Company’s securities was substantially lower than the prices paid by

Plaintiff and the other members of the Class. The market price of the Company’s securities

declined upon public disclosure of the facts alleged herein to the injury of Plaintiff and Class

members.

     91.       By reason of the foregoing, Sterling and the Officer Defendants knowingly or

recklessly, directly or indirectly violated § 10(b) of the Exchange Act and SEC Rule 10b-5

promulgated thereunder in that they: (a) employed devices, schemes and artifices to defraud;

(b) failed to disclose material information; or (c) engaged in acts, practices and a course of business

which operated as a fraud and deceit upon Plaintiff and the other members of the Class in connection

with their purchases of Sterling common stock during the Class Period.

     92.       As a direct and proximate result of Sterling and the Officer Defendants’ wrongful

conduct, Plaintiff and the other members of the Class suffered damages in connection with their

respective purchases, acquisitions and sales of the Company’s securities during the Class Period,

upon the disclosure that the Company had been disseminating misrepresented financial statements

to the investing public.

                                              COUNT II
                           Violations of Section 20(a) of the Exchange Act
                                  (Against the Officer Defendants)

     93.       Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

     94.       This count is asserted against the Officer Defendants and is based upon § 20(a) of

the Exchange Act, 15 U.S.C. §78t(a).
                                                  26
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.27 Filed 03/27/20 Page 27 of 35



    95.        During the Class Period, the Officer Defendants participated in the operation and

management of the Company, and conducted and participated, directly and indirectly, in the conduct

of the Company’s business affairs. Because of their senior positions, they knew the adverse

non-public information about the Company’s misstatement of income and expenses and false

financial statements.

    96.        As officers and/or directors of a publicly owned company, the Officer Defendants

had a duty to disseminate accurate and truthful information with respect to the Company’s financial

condition and results of operations, and to correct promptly any public statements issued by the

Company which had become materially false or misleading.

    97.        Because of their positions of control and authority as senior officers, the Officer

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which the Company disseminated in the marketplace during the Class Period

concerning the Company’s results of operations.           Throughout the Class Period, the Officer

Defendants exercised their power and authority to cause the Company to engage in the wrongful

acts complained of herein. The Officer Defendants, therefore, were “controlling persons” of the

Company within the meaning of § 20(a) of the Exchange Act. In this capacity, they participated in

the unlawful conduct alleged which artificially inflated the market price of the Company securities.

    98.        By reason of the above conduct, the Officer Defendants are liable pursuant to §

20(a) of the Exchange Act for the violations committed by the Company.

                                         COUNT III
                        Violations of Section 11 of the Securities Act
  (Against Sterling, Judd, Lopp, the Director Defendants and the Underwriter Defendants)

    99.        Plaintiff repeats and re-alleges each and every allegation contained in each of the

foregoing paragraphs as if set forth fully herein.

    100.       This Count is asserted against Sterling, Judd, Lopp, the Director Defendants and
                                                     27
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.28 Filed 03/27/20 Page 28 of 35



the Underwriter Defendants for violations of § 11 of the Securities Act, 15 U.S.C. § 77k, on behalf

of all members of the Class who purchased or otherwise acquired Sterling shares issued in or

traceable to the IPO.

    101.          The Registration Statement for the IPO contained untrue statements of material fact

and omitted other facts necessary to make the statements not misleading.

    102.          Judd, Lopp and the Director Defendants signed the Registration Statement and

were officers and/or directors when the Registration Statement became effective and are liable

pursuant to 15 U.S.C. § 77k(a)(1)(2) and (3). The Underwriter Defendants were underwriters of

the IPO Offering and are liable pursuant to 15 U.S.C. § 77k(a)(5). This Count is not based on and

does not sound in fraud. Any allegations of fraud or fraudulent conduct and/or motive are

specifically excluded from this Count. For purposes of asserting this claim under the Securities

Act, Plaintiff does not allege that Sterling, Judd, Lopp, the Director Defendants and the Underwriter

Defendants acted with scienter or fraudulent intent, which are not elements of a § 11 claim.

    103.          Sterling was the Registrant for the IPO and Judd, Lopp and the Director Defendants

signed the Registration Statement and were executive officers and representatives of the Company

who were responsible for the contents and dissemination of the Registration Statement.

Consequently, as such, said defendants issued, caused to be issued, and participated in the

issuance of the Registration Statement and are subject to liability for violations of § 11 of the

Securities Act.

    104.          The Underwriter Defendants were the underwriters of the IPO. The Underwriter

Defendants acted negligently and are liable to members of the Class who purchased or otherwise

acquired Sterling securities issued in the IPO.

    105.          None of these defendants made a reasonable investigation or possessed reasonable

grounds for the belief that the statements contained in the Registration Statement and the Prospectus

                                                   28
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.29 Filed 03/27/20 Page 29 of 35



were true and without omissions of any material facts and were not misleading.

       106.     Plaintiff and other members of the Class who acquired the securities in the IPO

pursuant to the Registration Statement did not know of the misrepresentations alleged herein or of

the facts concerning the untrue statements of material fact and omissions alleged herein, and could

not have reasonably discovered such facts or conduct.

       107.     Less than one year elapsed from the time that Plaintiff discovered or reasonably

could have discovered the facts upon which this complaint is based to the time that the first

complaint was filed asserting claims arising out of the falsity of the Registration Statement. Less

than three years elapsed from the time that the securities upon which this Count is brought were

bona fide offered to the public to the time that the first complaint was filed asserting claims arising

out of the falsity of the Registration Statement.

       108.     Plaintiff and the other members of the Class have sustained damages. The value of

Sterling’s shares sold in the IPO has declined substantially subsequent to and due to Sterling, Judd,

Lopp, the Director Defendants and the Underwriter Defendants’ violations of § 11 of the Securities

Act.

       109.     By reason of the foregoing, the defendants named in this Count are liable for

violations of § 11 of the Securities Act to Plaintiff and the other members of the Class who

purchased or otherwise acquired Sterling shares in or traceable to the IPO pursuant to the

Registration Statement.

                                            COUNT IV
                        Violations of Section 12(a)(2) of the Securities Act
                       (Against Sterling and the Underwriter Defendants)

       110.     Plaintiff repeats and re-alleges each of the allegations set forth above as if fully set

forth herein.

       111.     This Count is asserted against the Sterling and the Underwriter Defendants for
                                                    29
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.30 Filed 03/27/20 Page 30 of 35



violations of § 12(a)(2) of the Securities Act, 15 U.S.C. § 77l(a)(2), on behalf of all members of the

Class who purchased or otherwise acquired Sterling shares issued in the IPO.

    112.          Sterling and the Underwriter Defendants were sellers, offerors, and/or solicitors of

sales of securities offered pursuant to the Prospectus.

    113.          The Prospectus contained untrue statements of material fact and omitted other facts

necessary to make the statements not misleading, and failed to disclose material facts, as set forth

above.

    114.          Sterling and the Underwriter Defendants owed to the purchasers of Sterling common

stock, including Plaintiff and the other Class members, the duty to make a reasonable and diligent

investigation of the statements contained in the Prospectus to ensure that such statements were

accurate and that they did not contain any misstatement or omission of material fact. Sterling and the

Underwriter Defendants, in the exercise of reasonable care, should have known that the Prospectus

contained misstatements and omissions of material fact.

    115.          Sterling and the Underwriter Defendants did not make a reasonable investigation

or possess reasonable grounds to believe that the statements contained in the Prospectus were true

and without omissions of any material facts and were not misleading. By virtue of the conduct

alleged herein, the Defendant Sterling and the Underwriter Defendants violated § 12(a)(2) of the

Securities Act.

    116.          Plaintiff and other members of the Class who purchased or otherwise acquired

securities in the IPO pursuant to the materially untrue and misleading Prospectus did not know or,

in the exercise of reasonable diligence could not have known, of the untruths and omissions

contained in the Prospectus.

    117.          Plaintiff, individually and on behalf of the Class, hereby offers to tender to Sterling

and the Underwriter Defendants those shares of common stock that Plaintiff and the other Class

                                                    30
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.31 Filed 03/27/20 Page 31 of 35



members continue to own, in return for the consideration paid for those shares together with interest

thereon. Class members who have sold their shares are entitled to rescissory damages.

    118.        By virtue of the conduct alleged herein, Sterling and the Underwriter Defendants

violated § 12(a)(2) of the Securities Act.

                                          COUNT V
                         Violations of Section 15 of the Securities Act
                 (Against the Officer Defendants and the Director Defendants)

    119.        Plaintiff repeats and re-alleges each of the allegations set forth above as if fully set

forth herein.

    120.        This Count is asserted against the Officer Defendants and the Director Defendants

for violations of Section 15 of the Securities Act, 15 U.S.C. § 77o, on behalf of Plaintiff and the

other members of the Class who purchased or otherwise acquired Company shares in or traceable

to the IPO.

    121.        At all relevant times, the Officer Defendants and the Director Defendants were

controlling persons of the Company within the meaning of § 15 of the Securities Act. Each of the

Officer Defendants and the Director Defendants served as an executive officer or director of

Company prior to and at the time of the IPO. At all relevant times these defendants participated in

the operation and management of the Company, and conducted and participated, directly and

indirectly, in the conduct of the Company’s business affairs. As officers and directors of a publicly

owned company, they each had a duty to disseminate accurate and truthful information with respect

to the Company’s financial condition and results of operations.

    122.        By reason of the aforementioned conduct, each of the Officer Defendants and the

Director Defendants were culpable participant in the violation of § 11 of the Securities Act alleged

in Count III above by virtue of signing the Registration Statement and having otherwise participated

in the process which allowed the IPO to be successfully completed. Thus, the Officer Defendants
                                                   31
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.32 Filed 03/27/20 Page 32 of 35



and the Director Defendants are liable under § 15 of the Securities Act, jointly and severally with,

and to the same extent as the Company is liable under § 11 and 12(a)(2) of the Securities Act, to

Plaintiff and the other members of the Class who purchased securities in the IPO.



                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on its own behalf and on behalf of the Class, prays for judgment

 as follows:

                   (a)   Determining this action to be a proper class action and certifying Plaintiff

         as class representative under Rule 23 of the Federal Rules of Civil Procedure;

                   (b)   Awarding compensatory damages in favor of Plaintiff and the other members

         of the Class against all defendants, jointly and severally, for the damages sustained as a

         result of the wrongdoings of defendants, together with interest thereon;

                   (c)    Awarding Plaintiff the fees and expenses incurred in this action including

         reasonable allowance of fees for Plaintiff’s attorneys and experts;

                   (d)    Granting extraordinary equitable and/or injunctive relief as permitted by

         law, equity and federal and state statutory provisions sued on hereunder;

                   (e)    Awarding rescission damages as to claims under the Securities Act; and

                   (f)    Granting such other and further relief as the Court may deem just and

         proper.



                                    JURY TRIAL DEMANDED

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

 a trial by jury of all claims and issues in this Complaint that are so triable.



                                                   32
 Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.33 Filed 03/27/20 Page 33 of 35



DATED: March 26, 2020              WEITZ&LUXENBERG

                                   /s/ Paul F. Novak
                                   Paul F. Novak
                                   Fisher Building
                                   3011 West Grand Blvd., Suite 2150
                                   Detroit, MI 48202
                                   Telephone: (313) 800-4170
                                   Facsimile: (646) 293-7992
                                   Email: pnovak@weitzlux.com

                                    LOWEY DANNENBERG P.C.
                                    Barbara Hart (to be admitted pro hac vice)
                                    David Harrison (to be admitted pro hac vice)
                                    44 South Broadway, Suite 1100
                                    White Plains, NY 10601
                                    Telephone: (914) 997-0500
                                    Email: bhart@lowey.com
                                           dharrison@lowey.com

                                    GRABAR LAW OFFICE
                                    Joshua H. Grabar, Esq.
                                    1735 Market Street, Suite 3750
                                    Philadelphia, PA 19103
                                    Telephone: (267) 507-6085
                                    Email: jgrabar@grabarlaw.com




                                      33
DocuSign Envelope ID: C721C706-E9FB-4161-BA48-896AB4D01EAA
             Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.34 Filed 03/27/20 Page 34 of 35




                                       CERTIFICATION OF PLAINTIFF
                                 PURSUANT TO THE FEDERAL SECURITIES LAWS

                         I, David Orr (“Plaintiff”), hereby declare as to the following claims asserted under

                 the federal securities laws that:

                         1.      Plaintiff has reviewed the complaint filed in this action.

                         2.      Plaintiff did not acquire the security that is the subject of this action at the

                 direction of Plaintiff’s counsel or to participate in this action or any other litigation under

                 the federal securities laws.

                         3.      Plaintiff is willing to serve as a representative party on behalf of the Class,

                 including providing testimony at deposition or trial, if necessary.

                         4.      Plaintiff has made the following transaction(s) during the Class Period in

                 Sterling Bancorp Inc. (Nasdaq: SBT) securities that are the subject of this action:

                      Shares Acquired               Shares         Transaction Date        Price Per Share
                                                Purchased /Sold
                        2000                      2000               2/4/209                  9.1
DocuSign Envelope ID: C721C706-E9FB-4161-BA48-896AB4D01EAA
             Case 5:20-cv-10788-JEL-EAS ECF No. 1, PageID.35 Filed 03/27/20 Page 35 of 35




                         5.        Plaintiff will actively monitor and vigorously pursue this action for the

                 Class’ benefit.

                         6.        Plaintiff has not sought to serve or served as a representative party for a

                 class in an action filed under the federal securities laws during the three years prior to the

                 date of this Certification.

                         7.        Plaintiff will not accept any payment for serving as a representative party

                 on behalf of the Class beyond Plaintiff’s pro rata share of any recovery, except such

                 reasonable costs and expenses (including lost wages) directly relating to the

                 representation of the Class as the Court orders or approves.

                         I declare under the penalty of perjury that the foregoing is true and correct.
                                       3/22/2020
                         Executed this ____ day of March, 2020.


                                                                           David Orr




                                                                2
